DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In the specification, P[0031] references US Patent number 10,096,253 but does not include this patent in either of the submitted IDS’s.  The reference to this patent is interpreted as a list incorporated into the specification.
Specification
The disclosure is objected to because of the following informalities: P[0039] states that “KMZJ airport from the current aircraft location (e.g., 11.3 nautical miles)” and “KRYN airport from the current aircraft location (e.g., 13.6 nautical miles)”.  But Figures 3 and 4 both show KRYN being 11.3 NM away, and KMZJ being 13.6 NM away (bottom of Figures, and Select Airport For Landing section).  The specification distances should match the distances in the Figures.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  In line 6, "the current heading of the aircraft the one or more characteristics" should be "the current heading of the aircraft from the one or more characteristics" or "the current heading of the aircraft based on the one or more characteristics".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a display device providing a graphical representation in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The display device is interpreted as an electronic display P[0017] to include synthetic vision displays, navigational maps, and the like P[0020].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11 and 13 thru 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the absence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a gliding trajectory” in lines 1 and 2, while earlier in claim 1 “a gliding trajectory” is also recited in line 2.  It is unclear if this is a new gliding trajectory or the same gliding trajectory.  The examiner assumes it is the same gliding trajectory for continued examination.
Claim 13 recites “a graphical representation” in line 3, while earlier in claim 12 “a graphical representation” is also recited in line 5.  It is unclear if this is a new graphical representation or the same graphical representation.  The examiner assumes it is the same graphical representation for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 thru 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer-readable medium without limiting the claim to non-transitory computer-readable medium.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 thru 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Offer et al Patent Number 9,257,048 B1.
Regarding claims 1 and 12 Offer et al disclose the claimed method of assisting operation of an aircraft, a process managing a landing site for an aircraft, generating a group of landing sites, and selecting a landing site (Figures 6 thru 8), the claimed computer readable medium with instructions stored and executed by a processing system, computer readable media for determining landing sites for aircraft (column 16 lines 10 and 11), “The CPUs 2202 may be standard programmable processors that perform arithmetic and logical operations necessary for the operation of the computer architecture 2200” (column 28 lines 10 thru 12), and “computer-readable media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data” (column 29 lines 1 thru 5), the method comprising and causes the processor system to:
the claimed determining a gliding trajectory for the aircraft based on a current altitude of the aircraft, “The process begins by identifying a current location of an aircraft (operation 700). The current location of the aircraft may be identified in a number of different ways. For example, the aircraft may include a location identification system such as a global positioning system receiver.  Next, a range of the aircraft from the current location is identified (operation 702). The range of the aircraft is the distance that the aircraft may fly. This distance varies over time. As the aircraft flies, the amount of fuel left in the fuel tanks decreases. As a result, the range of the aircraft decreases over time in these illustrative examples.”  (column 11 lines 47 thru 57 and Figure 7), “routing methodologies and a routing tool may be implemented for identifying attainable landing sites within a dead stick or glide footprint for the aircraft” (column 16 lines 12 thru 15), and “The glide path 1222 is plotted as an altitude versus horizontal distance traveled along the path. The glide profile view display 1220 includes an indication of the current aircraft position. As illustrated in FIG. 12B, the aircraft currently has more than sufficient altitude to reach the landing site 1202.” (column 20 lines 27 thru 32 and Figure 12B);
the claimed providing a graphical representation of the gliding trajectory for the aircraft on a display device, “FIG. 12B illustrates an exemplary glide profile view display 1220, according to an exemplary embodiment. In some embodiments, the glide profile view display 1220 is generated by the routing tool 1100 and displayed with the landing site display 1200 on in-flight display 1136 in FIG. 11 to indicate a glide path 1222 required to be met or exceeded by an aircraft in order to successfully and safely land at the landing site 1202. The glide path 1222 is plotted as an altitude versus horizontal distance traveled along the path. The glide profile view display 1220 includes an indication of the current aircraft position.” (column 20 lines 20 thru 30 and Figures 12A and 12B), and “Turning now to FIG. 13B, a glide profile view display 1320 is illustrated, according to an illustrative embodiment. As explained above with reference to FIG. 12B, the routing tool 1100 can be configured to provide the glide profile view display 1320 with the moving map display 1300 to provide aircraft or other personnel with a better understanding of the available options. The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively. As shown in FIG. 13B, the aircraft currently has sufficient altitude to approach both landing sites 1304A-B.” (column 21 lines 28 thru 44 and Figures 13A and 13B);
the claimed identifying a plurality of landing locations within a range defined by the gliding trajectory from the aircraft, “The routing tool 1100 identifies two candidate landing sites 1304A, 1304B. In this illustrative example, candidate landing site 1304 and candidate landing site 1304B are examples of landing sites that may be in group of landing sites 114 in FIG. 1. Additionally, the routing tool 1100 determines, based upon any of the data described above, ingress paths 1306A, 1306B for the landing sites 1304A-B. In the illustrated embodiment, the ingress path 1306A is a preferred ingress path as it leads to the preferred landing site 1304A, and the ingress path 1306B is a secondary ingress path as it leads to the secondary landing site 1304B.” (column 20 lines 50 thru 60 and Figures 13A and 13B), and “The process then identifies potential landing sites (operation 704). The potential landing sites are any locations on the ground where the aircraft may potentially land. The identification of potential landing sites may be based on aircraft parameters, amount of fuel in the fuel tanks, obstacles between the aircraft and a landing site, or some other suitable characteristic of the aircraft or the environment around the aircraft.  A group of landing sites is selected from the potential landing sites based on a current location of aircraft and the range of the aircraft (operation 706).” (column 11 line 58 thru column 12 line 1 and Figure 7); and
the claimed for each of the plurality of landing locations providing a graphical representation of a respective landing location with respect to the gliding trajectory at a respective altitude associated with the respective landing location and at a respective distance with respect to a graphical representation of the aircraft corresponding to a respective geographic distance between a current location and the respective landing location, “the group of landing sites is prioritized (operation 708)” (column 12 lines 1 and 2 and Figure 7), “The process then identifies a group of landing sites for the aircraft (operation 802). In these illustrative examples, the group of landing sites may be selected using the process described with respect to the flowchart in FIG. 7. The process then selects a landing site from the group of landing sites (operation 804).” (column 12 lines 31 thru 36 and Figure 8), “The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site.” (column 12 lines 57 thru 61 and Figure 8), “FIG. 13A illustrates a moving map display 1300 for an exemplary embodiment of the moving map display. The moving map display 1300 can be displayed on the in-flight display 1136, a computer display of an onboard computer system, a display of an off-board computer system, or another display. The moving map display 1300 illustrates a current position 1302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing. Current position 1302 includes current location 202 in FIG. 2 and may include other parameters such as the orientation of the aircraft in space. The routing tool 1100 identifies two candidate landing sites 1304A, 1304B. In this illustrative example, candidate landing site 1304 and candidate landing site 1304B are examples of landing sites that may be in group of landing sites 114 in FIG. 1. Additionally, the routing tool 1100 determines, based upon any of the data described above, ingress paths 1306A, 1306B for the landing sites 1304A-B. In the illustrated embodiment, the ingress path 1306A is a preferred ingress path as it leads to the preferred landing site 1304A, and the ingress path 1306B is a secondary ingress path as it leads to the secondary landing site 1304B.” (column 20 lines 40 thru 60 and Figure 13A), and “Turning now to FIG. 13B, a glide profile view display 1320 is illustrated, according to an illustrative embodiment. As explained above with reference to FIG. 12B, the routing tool 1100 can be configured to provide the glide profile view display 1320 with the moving map display 1300 to provide aircraft or other personnel with a better understanding of the available options. The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively.” (column 21 lines 28 thru 42 and Figure 13B).
Regarding claim 8 Offer et al disclose the claimed bearing aligned with at least one of the respective landing locations from the current location of the aircraft is different from a current heading of the aircraft, in Figure 13A, the current position of the aircraft 1302 shows a heading is in a southern direction and candidate landing site 1304A (KRNT) is at an easterly bearing from the aircraft, and candidate landing site 1304B (KBFI) is at a north-westerly bearing from the aircraft (Figure 13A).
Regarding claim 9 Offer et al disclose the claimed at least one of the respective landing locations is behind the aircraft, in Figure 13A, the current position of the aircraft 1302 is heading south and the candidate landing site 1304B (KBFI) is to the north and west of the aircraft (equates to claimed behind the aircraft) (Figure 13A).
Regarding claim 10 Offer et al disclose the claimed for each landing location provide a graphical indication on the display of a respective vertical height margin associated with the respective landing location, “The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively. As shown in FIG. 13B, the aircraft currently has sufficient altitude to approach both landing sites 1304A-B.” (column 21 lines 34 thru 44 and Figure 13B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4 thru 7, 11 and 13 thru 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offer et al Patent Number 9,257,048 B1 in view of Kawalkar et al Patent Number 9,646,503 B2.
Regarding claims 2 and 13 Offer et al teach the claimed method of claim 1 and the claimed computer readable medium of claim 12 (see above), further comprising:
the claimed displaying a vertical profile display including the graphical representation of the aircraft at the current altitude of the aircraft on the vertical profile display, the vertical flight profile display 1220 includes a glide path 1222 to the landing site 1202 and the current aircraft position 1224 (Figure 12B), and the glide path profile 1320 includes glide paths 1324A and 1324B to the landing sites 1304A and 1304B and the aircraft current altitude 1322 (Figure 13B).  
Offer et al do not explicitly teach the claimed providing the graphical representation of the gliding trajectory comprises displaying a vertical profile of the gliding trajectory from the graphical representation of the aircraft at the current altitude of the aircraft on the vertical profile display, and the claimed providing the graphical representation of the respective landing location comprises displaying the graphical representation of the respective landing location on the vertical profile display at the respective altitude associated with the respective landing location and at the respective distance in a forward direction of travel from the graphical representation of the aircraft.  Offer et al do teach the current altitude of the aircraft, and the required glide paths for the aircraft to land as potential landing sites (Figures 12 and 13).
Kawalkar et al teach the claimed providing the graphical representation of the gliding trajectory comprises displaying a vertical profile of the gliding trajectory from the graphical representation of the aircraft at the current altitude of the aircraft on the vertical profile display, “FIG. 7 illustrates an exemplary VNAV display 70 that can be generated by cockpit display system 10 (FIG. 1) under a further landing scenario. VNAV display 70 includes an aircraft symbol 72, a runway symbol 74, a current trajectory profile 76, and an ideal trajectory profile 78 as calculated by a controller 14 shown in FIG. 1 or another flight computer deployed onboard the aircraft.” (column 11 lines 18 thru 24 and Figure 7), and
the claimed providing the graphical representation of the respective landing location comprises displaying the graphical representation of the respective landing location on the vertical profile display at the respective altitude associated with the respective landing location and at the respective distance in a forward direction of travel from the graphical representation of the aircraft, “Additionally, as shown in FIG. 7, VNAV display 70 can include a predicted trajectory profile 82 and one or more drag device deployment markers or cues 84, 86, which indicate a deployment scheme that can be employed to capture the flight computer-computed ideal trajectory profile 78.” (column 11 lines 24 thru 29 and Figure 7).  VNAV display 70 equates to the claimed displaying the vertical profile, the position of the aircraft on the display is 72 (equates to position and altitude of aircraft in Offer et Figures 12B and 13B), runway 74 equates to the claimed respective landing location, and the ideal trajectory profile 78 provides the range from the aircraft to the runway (claimed respective distance in a forward direction of travel from the graphical representation of the aircraft).  The display of the VNAV display of Kawalkar et al (Figures 7 thru 11) would be incorporated into the vertical profile displays of Offer et al (Figures 12B and 13B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft emergency landing route system of Offer et al with the vertical navigation for landing of Kawalkar et al in order to provide a boost in pilot confidence in the overall landing feasibility and safety assessment provided by cockpit display system or a planned airport or diversion option (Kawalkar et al column 11 lines 46 thru 49).
Regarding claims 4 and 14 Offer et al teach the claimed selectively providing a graphical representation of terrain corresponding to a lateral trajectory from the current location of the aircraft to a user selected landing location, “In response to receiving the user input, navigation system 902 returns a response to the selection of the alternate landing site to navigation tool 900 (message M5). This response indicates whether pilot 904 has confirmed the selection of the landing site.” (column 13 line 66 thru column 14 line 3), “The terrain data 1106 represents terrain at a landing site, as well as along a flight path to the landing site. As will be explained herein in more detail, the terrain data 1106 can be used to identify a safe ingress path to a landing site, taking into account terrain, e.g., mountains, hills, canyons, rivers, and the like.” (column 17 lines 55 thru 60), and “The map 1600A also indicates terrain 1604 that is too high for the aircraft to fly over in the illustrated embodiment. For purposes of illustration, it is assumed herein that the aircraft needs to turn into the canyon 1606, the beginning of which is represented by the indication 1608. Using a standard path planning algorithm, a flight path 1610A is generated from the current position and heading 1602A. The algorithm essentially searches for the minimal cost route to the entrance point indicated by the indication 1608. The algorithm will seek to extend the route for the aircraft from that location. Unfortunately, from the entrance point indicated by the indication 1608, the aircraft will not be able to complete the turn without hitting the terrain 1604.” (column 24 lines 6 thru 18 and Figures 16A and 16B), and terrain or contour lines are also shown in Figure 13A.
Regarding claim 5 Offer et al teach the claimed determining the lateral trajectory from the current location of the aircraft based on characteristics associated with the aircraft, “The routing module 1102 is configured to determine the subarcs 1508A-B by beginning at the touchdown point 1502 and working backwards toward the current location. Based upon a knowledge of constraints on the landing area, such as, terrain, obstacles, power lines, buildings, vegetation, and the like, the routing module 1102 limits the touchdown points to the subarcs 1508A-B. The routing module 1102 determines these subarcs 1508A-B based upon the known aircraft performance model 1134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 1102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 1102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 1502.” (column 23 lines 1 thru 17), the performance model and parameters equate to the claimed characteristics, wherein
the claimed respective geographic distance between the current location of the aircraft and the selected landing location corresponds to a geographic distance associated with the lateral trajectory, “the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel” (column 26 lines 38 thru 42).
Regarding claim 6 Offer et al teach the claimed characteristics comprise a turning radius of the aircraft, “trajectory identifier 500 includes trajectory engine 512, aircraft performance model 514, and earth model 516” (column 10 lines 23 thru 25), “Aircraft performance model 514 is a model that describes the movement of an aircraft. For example, aircraft performance model 514 may describe how an aircraft moves based on different configurations of surface controls, different settings for the propulsion system in the aircraft, and other parameters about the aircraft.” (column 10 lines 26 thru 31), “additional details of the routing tool 1100 are described in detail. FIG. 18 generally illustrates the application of turn constraints in an update phase of the path planning algorithm” (column 24 lines 62 thru 65 and Figure 18), and “The turn constraints are not limited to any particular turn radius. The turn radius 1808A can be different than the turn radius 1808B. The algorithm can try different turn radii in an attempt to minimize altitude loss. For example, if the aircraft is trying to reach a point behind its current position. It could use a controlled turn that has less altitude loss per degree of turn. It could also make a tighter turn with more altitude loss per degree of turn. The longer distance of the controlled turn could result in more total altitude loss than the shorter tighter turn. If the tighter turn produces less total altitude loss, the algorithm will use the tighter turn.” (column 25 lines 7 thru 17); and
the claimed geographic distance is influenced by a current heading of the aircraft and the turning radius, “The algorithm can try different turn radii in an attempt to minimize altitude loss. For example, if the aircraft is trying to reach a point behind its current position. It could use a controlled turn that has less altitude loss per degree of turn. It could also make a tighter turn with more altitude loss per degree of turn. The longer distance of the controlled turn could result in more total altitude loss than the shorter tighter turn. If the tighter turn produces less total altitude loss, the algorithm will use the tighter turn.” (column 25 lines 9 thru 17), “a spanning tree is generated for each landing site along the flight path or within a specified range of the flight path. The specified range may be determined based upon intended cruising altitude and/or speed, and therefore the anticipated glide profile that the aircraft may have in the event of an emergency condition.” (column 26 lines 14 thru 19), and “the spanning trees are analyzed to identify one or more attainable landing sites, and to prompt retrieval of landing site information such as distance from a current position, weather at the landing sites, a time in which the route to the landing site may be selected, and the like. The routine 1900 proceeds from operation 1910 to operation 1912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel.” (column 26 lines 32 thru 42).
Regarding claim 7 Offer et al teach the claimed geographic distance is influenced by a difference between the current heading of the aircraft and a bearing signal aligned with the selected landing location from the current location of the aircraft, “Additionally, the routing module 1102 determines how the aircraft needs to turn to arrive at the landing site with the correct heading for a safe landing. The routing module 1102 is configured to use standard rate turns of three-degrees per second to determine how to turn the aircraft and to verify that the aircraft can arrive safely at the landing site with the correct heading, speed, and within a time constraint.” (column 23 lines 18 thru 24), “On the map 1600A, an ownship indicator 1602A shows the current position and heading of an aircraft. The map 1600A also indicates terrain 1604 that is too high for the aircraft to fly over in the illustrated embodiment. For purposes of illustration, it is assumed herein that the aircraft needs to turn into the canyon 1606, the beginning of which is represented by the indication 1608. Using a standard path planning algorithm, a flight path 1610A is generated from the current position and heading 1602A. The algorithm essentially searches for the minimal cost route to the entrance point indicated by the indication 1608. The algorithm will seek to extend the route for the aircraft from that location. Unfortunately, from the entrance point indicated by the indication 1608, the aircraft will not be able to complete the turn without hitting the terrain 1604.” (column 24 lines 4 thru 18 and Figures 16A and 16B), and “For turn constrained situations, the reachable neighbors are constrained as shown in FIG. 18. A current position and heading 1800 of an aircraft at a point 1802 that was just added to the spanning tree is illustrated in FIG. 18. The points 1806 represent neighboring points that the algorithm will attempt to reach when extending the path.” (column 24 line 7 thru column 25 line 6).
Regarding claim 11 Offer et al do not explicitly teach the claimed displaying a vertical profile of the gliding trajectory from the graphical representation of the aircraft at the current altitude to a selected one of the plurality of landing locations where the respective vertical height margin associated with the selected landing location corresponds to a difference between an altitude of the gliding trajectory at the selected landing location and the respective altitude associated with the selected landing location.  Offer et al do teach the aircraft current altitude 1322 and the required glide paths 1324A and 1324B for safe landing at different airports (Figure 13B).  Kawalkar et al teach a display of the current aircraft position 72, a current trajectory profile 76, an ideal trajectory profile 78 and a predicted trajectory profile 82 to land at runway 74 (Figure 7), different landing scenarios are provided for a marginally feasible landing where the aircraft is landing further down the runway (Figure 8), a tactically feasible landing where there is a higher descent rate to reach the ideal trajectory profile (Figures 9 and 10), and the runway for landing is short because the aircraft cannot descend enough and the aircraft should go around (Figure 11), the claimed height margin equates to the vertical deviation (V-DEV) and to the differences in the predicted trajectory 82 and the ideal trajectory 78 at landing 74.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft emergency landing route system of Offer et al with the vertical navigation for landing of Kawalkar et al in order to provide a boost in pilot confidence in the overall landing feasibility and safety assessment provided by cockpit display system or a planned airport or diversion option (Kawalkar et al column 11 lines 46 thru 49).
Regarding claim 15 Offer et al teach the claimed graphical representation of terrain corresponds to the predicted trajectory from the current location of the aircraft to the respective landing location, “On the map 1600A, an ownship indicator 1602A shows the current position and heading of an aircraft. The map 1600A also indicates terrain 1604 that is too high for the aircraft to fly over in the illustrated embodiment. For purposes of illustration, it is assumed herein that the aircraft needs to turn into the canyon 1606, the beginning of which is represented by the indication 1608. Using a standard path planning algorithm, a flight path 1610A is generated from the current position and heading 1602A. The algorithm essentially searches for the minimal cost route to the entrance point indicated by the indication 1608. The algorithm will seek to extend the route for the aircraft from that location. Unfortunately, from the entrance point indicated by the indication 1608, the aircraft will not be able to complete the turn without hitting the terrain 1604.” (column 24 lines 4 thru 18 and Figure 16A), the path into the terrain of Figure 16A equates to the claimed predicted trajectory and adjustments are needed as shown in Figure 16B, and “The algorithm used in FIG. 16B begins at the entrance point indicated by the indication 1608, and works back to the current position and heading indicated by the ownship indicator 1602B. Thus, the algorithm determines that in order to enter the canyon 1606, the aircraft must fly along the flight path 1610B. In particular, the aircraft must first incur cost making a left turn 1612, and then make a long costly right turn 1614 to line up with the canyon 1606.” (column 24 lines 23 thru 30 and Figure 16B).
Regarding claim 16 Offer et al teach the claimed determine the predicted lateral trajectory from the current location of the aircraft based on characteristics associated with the aircraft, “The routing module 1102 is configured to determine the subarcs 1508A-B by beginning at the touchdown point 1502 and working backwards toward the current location. Based upon a knowledge of constraints on the landing area, such as, terrain, obstacles, power lines, buildings, vegetation, and the like, the routing module 1102 limits the touchdown points to the subarcs 1508A-B. The routing module 1102 determines these subarcs 1508A-B based upon the known aircraft performance model 1134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 1102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 1102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 1502.” (column 23 lines 1 thru 17), the performance model and parameters equate to the claimed characteristics, wherein
the claimed respective geographic distance between the current location of the aircraft and the selected landing location corresponds to a geographic distance associated with the predicted lateral trajectory, “the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel” (column 26 lines 38 thru 42).
Regarding claim 17 Offer et al teach the claimed obtain the current location of the aircraft and a current heading of the aircraft from a navigation system onboard the aircraft, “The routing tool 1100 also can include one or more real-time data sources 1122. The real-time data sources 1122 can include data generated in real-time or near-real-time by various sensors and systems of or in communication with the aircraft. In the illustrated embodiment, the real-time data sources include real-time weather data 1124, GPS data 1126, ownship data 1128, and other data 1130.” (column 18 lines 44 thru 50), “The GPS data 1126 provides real-time or near-real-time positioning information for the aircraft, as is generally known. The ownship data 1128 includes real-time navigational data such as heading, speed, altitude, trajectory, pitch, yaw, roll, and the like. The ownship data 1128 may be updated almost constantly such that in the event of an engine or other system failure, the routing module 1102 can determine and/or analyze the aircraft trajectory. The ownship data 1128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein” (column 18 line 54 thru column 19 line 1), and the routing tool 1100 may be located on board the aircraft (Figure 11 and column 17 lines 23 and 24); and
the claimed determine the predicted lateral trajectory for the current location of the aircraft based on the current heading of the aircraft of the characteristics associated with the aircraft, “The routing module 1102 is configured to determine the subarcs 1508A-B by beginning at the touchdown point 1502 and working backwards toward the current location. Based upon a knowledge of constraints on the landing area, such as, terrain, obstacles, power lines, buildings, vegetation, and the like, the routing module 1102 limits the touchdown points to the subarcs 1508A-B. The routing module 1102 determines these subarcs 1508A-B based upon the known aircraft performance model 1134 and/or knowledge of parameters relating to aircraft performance in engine-out conditions. In particular, the routing module 1102 executes a function based upon the zero-lift drag coefficient and the induced drag coefficient. With knowledge of these coefficients, the weight of the aircraft, and the present altitude, the routing module 1102 can determine a speed at which the aircraft should be flown during ingress to the landing site and/or the touchdown point 1502.” (column 23 lines 1 thru 17), the performance model and parameters equate to the claimed characteristics, “Aircraft performance model 514 is a model that describes the movement of an aircraft. For example, aircraft performance model 514 may describe how an aircraft moves based on different configurations of surface controls, different settings for the propulsion system in the aircraft, and other parameters about the aircraft.” (column 10 lines 26 thru 31), “additional details of the routing tool 1100 are described in detail. FIG. 18 generally illustrates the application of turn constraints in an update phase of the path planning algorithm” (column 24 lines 62 thru 65 and Figure 18), and “The turn constraints are not limited to any particular turn radius. The turn radius 1808A can be different than the turn radius 1808B. The algorithm can try different turn radii in an attempt to minimize altitude loss. For example, if the aircraft is trying to reach a point behind its current position. It could use a controlled turn that has less altitude loss per degree of turn. It could also make a tighter turn with more altitude loss per degree of turn. The longer distance of the controlled turn could result in more total altitude loss than the shorter tighter turn. If the tighter turn produces less total altitude loss, the algorithm will use the tighter turn.” (column 25 lines 7 thru 17).
Claim(s) 18 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Offer et al Patent Number 9,257,048 B1 in view of Poux et al Patent Number 9,567,099 B2.
Regarding claim 18 Offer et al teach the claimed flight deck display for an aircraft to render a vertical profile display, “In-flight display 1136 may be an example of one implementation of display system 212 in FIG. 2. The in-flight display 1136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAY, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 1136 for use by aircraft personnel.” (column 19 lines 33 thru 39 and Figure 11), “FIG. 12B illustrates an exemplary glide profile view display 1220, according to an exemplary embodiment. In some embodiments, the glide profile view display 1220 is generated by the routing tool 1100 and displayed with the landing site display 1200 on in-flight display 1136 in FIG. 11 to indicate a glide path 1222 required to be met or exceeded by an aircraft in order to successfully and safely land at the landing site 1202. The glide path 1222 is plotted as an altitude versus horizontal distance traveled along the path. The glide profile view display 1220 includes an indication of the current aircraft position” (column 20 lines 20 thru 30 and Figure 12B), and “Turning now to FIG. 13B, a glide profile view display 1320 is illustrated, according to an illustrative embodiment. As explained above with reference to FIG. 12B, the routing tool 1100 can be configured to provide the glide profile view display 1320 with the moving map display 1300 to provide aircraft or other personnel with a better understanding of the available options. The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A.” (column 21 lines 28 thru 38 and Figure 13B), comprising:
the claimed graphical representation of the aircraft at a vertical position corresponding to a current altitude of the aircraft, the current position of the aircraft 1224 is indicated on the vertical flight profile display 1220 (Figure 12B), and “The glide profile view display 1320 includes a current aircraft position indicator 1322.” (column 21 lines 34 and 35 and Figure 13B);
the claimed graphical representation of a gliding trajectory for the aircraft from the current altitude of the aircraft, “FIG. 12B illustrates an exemplary glide profile view display 1220, according to an exemplary embodiment. In some embodiments, the glide profile view display 1220 is generated by the routing tool 1100 and displayed with the landing site display 1200 on in-flight display 1136 in FIG. 11 to indicate a glide path 1222 required to be met or exceeded by an aircraft in order to successfully and safely land at the landing site 1202. The glide path 1222 is plotted as an altitude versus horizontal distance traveled along the path. The glide profile view display 1220 includes an indication of the current aircraft position.” (column 20 lines 20 thru 30 and Figure 12B), and “The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively.” (column 21 lines 34 thru 42 and Figure 13B);
the claimed plurality of graphical representations corresponding to a plurality of airports being displayed, the potential landing sites of KBFI and KRNT are displayed (Figure 13A), wherein for each airport:
the claimed graphical representation is positioned ahead of the graphical representation of the aircraft at a respective distance with respect to the graphical representation of the aircraft corresponding to a respective geographic distance between a current location and the respective airport, “the group of landing sites is prioritized (operation 708)” (column 12 lines 1 and 2 and Figure 7), “The process then identifies a group of landing sites for the aircraft (operation 802). In these illustrative examples, the group of landing sites may be selected using the process described with respect to the flowchart in FIG. 7. The process then selects a landing site from the group of landing sites (operation 804).” (column 12 lines 31 thru 36 and Figure 8), “The process then displays the landing site identified from the group of landing sites on a display system (operation 806) with the process terminating thereafter. At this point, the operator of the aircraft may confirm the selection of the landing site.” (column 12 lines 57 thru 61 and Figure 8), “FIG. 13A illustrates a moving map display 1300 for an exemplary embodiment of the moving map display. The moving map display 1300 can be displayed on the in-flight display 1136, a computer display of an onboard computer system, a display of an off-board computer system, or another display. The moving map display 1300 illustrates a current position 1302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing. Current position 1302 includes current location 202 in FIG. 2 and may include other parameters such as the orientation of the aircraft in space. The routing tool 1100 identifies two candidate landing sites 1304A, 1304B. In this illustrative example, candidate landing site 1304 and candidate landing site 1304B are examples of landing sites that may be in group of landing sites 114 in FIG. 1. Additionally, the routing tool 1100 determines, based upon any of the data described above, ingress paths 1306A, 1306B for the landing sites 1304A-B. In the illustrated embodiment, the ingress path 1306A is a preferred ingress path as it leads to the preferred landing site 1304A, and the ingress path 1306B is a secondary ingress path as it leads to the secondary landing site 1304B.” (column 20 lines 40 thru 60 and Figure 13A), and “Turning now to FIG. 13B, a glide profile view display 1320 is illustrated, according to an illustrative embodiment. As explained above with reference to FIG. 12B, the routing tool 1100 can be configured to provide the glide profile view display 1320 with the moving map display 1300 to provide aircraft or other personnel with a better understanding of the available options. The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively.” (column 21 lines 28 thru 42 and Figure 13B); and
the claimed respective graphical representation is vertically positioned on the vertical profile display according to a respective altitude associated with the respective airport, the required glide paths for each of the potential landing sites (KBFI and KRNT) are displayed on the glide path profile (claimed vertical profile display), where the end of the glide paths is the potential landing sites (airports) (Figure 13B).
	Offer et al do not explicitly teach the claimed graphical representations of a plurality of airports displayed on the vertical profile display concurrently, but does display a plurality of vertical altitude profiles to potential landing sites on a vertical display (Figure 13B).  Poux et al teach, a vertical display 110 (Figure 5B), “Once an available diversion route (e.g., ranges 100 or 102) has been selected, it may be built. The diversion route to the selected diversion airport may be built from various parameters including a speed profile, a lateral profile, and a vertical profile.” (column 18 lines 6 thru 10), and “Another alternate diversion route may be displayed on map M and on the vertical display 110. After diversion route validation by the pilot, the color changes so that autopilot may be engaged on the diversion route.” (column 18 lines 31 thru 35).  The another diversion route of Poux et al would be incorporated in Offer et al as part of the vertical profile of Figure 13B.  Each of the glide paths 1324A and 1324B would be the alternate diversion routes that are displayed in Poux et al, and the pilot would select the desired route.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the aircraft emergency landing route system of Offer et al with the alternate diversion route display of Poux et al in order to improve speed of making diversion decisions, improve quantity/quality of information available during abnormal events, improve diversion anticipation, assist in diversion selection, improve and centralize display of information, improve tactile display allowing data to be manually updated (Poux et al column 19 lines 53 thru 60).
Regarding claim 19 Offer et al disclose the claimed for each airport provide a graphical indication of an estimated vertical height margin between the graphical representation of the gliding trajectory and the respective airport, “The glide profile view display 1320 includes a current aircraft position indicator 1322. Also illustrated on the glide profile view display 1320 are representations 1324A, 1324B of glide paths needed to successfully ingress to the landing sites 1304A, 1304B of FIG. 13A. The representations 1324A, 1324B (“glide paths”) correspond, respectively, to the ingress paths 1306A, 1306B of FIG. 13A, and show the altitude needed to arrive safely at the landing sites 1304A, 1304B, respectively. As shown in FIG. 13B, the aircraft currently has sufficient altitude to approach both landing sites 1304A-B.” (column 21 lines 34 thru 44 and Figure 13B).
Regarding claim 20 Offer et al disclose the claimed display of claim 18 (see above), wherein:
the claimed respective geographic distance between the current location of the aircraft and the respective airport corresponds to a respective lateral trajectory from the current location to the respective airport, “The routine 1900 proceeds from operation 1908 to operation 1910, wherein the spanning trees are analyzed to identify one or more attainable landing sites, and to prompt retrieval of landing site information such as distance from a current position, weather at the landing sites, a time in which the route to the landing site may be selected, and the like. The routine 1900 proceeds from operation 1910 to operation 1912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel. In addition to displaying a moving map display with the attainable landing sites and information relating to those landing sites, the routing tool 1100 can obtain additional real-time data such as, for example, weather data between the current position and the landing sites, traffic data at or near the landing sites, and the like, and can display these data to the aircraft personnel.” (column 26 lines 31 thru 48), and the current lateral location of the aircraft 1302 is displayed relative to the locations of potential landing sites KBFI and KRNT (Figure 13A); and
the claimed vertical profile display comprises a graphical representation of terrain corresponding to the respective lateral trajectory from the current location of the aircraft to a selected airport, “In response to receiving the user input, navigation system 902 returns a response to the selection of the alternate landing site to navigation tool 900 (message M5). This response indicates whether pilot 904 has confirmed the selection of the landing site.” (column 13 line 66 thru column 14 line 3), “The terrain data 1106 represents terrain at a landing site, as well as along a flight path to the landing site. As will be explained herein in more detail, the terrain data 1106 can be used to identify a safe ingress path to a landing site, taking into account terrain, e.g., mountains, hills, canyons, rivers, and the like.” (column 17 lines 55 thru 60), and “The map 1600A also indicates terrain 1604 that is too high for the aircraft to fly over in the illustrated embodiment. For purposes of illustration, it is assumed herein that the aircraft needs to turn into the canyon 1606, the beginning of which is represented by the indication 1608. Using a standard path planning algorithm, a flight path 1610A is generated from the current position and heading 1602A. The algorithm essentially searches for the minimal cost route to the entrance point indicated by the indication 1608. The algorithm will seek to extend the route for the aircraft from that location. Unfortunately, from the entrance point indicated by the indication 1608, the aircraft will not be able to complete the turn without hitting the terrain 1604.” (column 24 lines 6 thru 18 and Figures 16A and 16B), and terrain or contour lines are also shown in Figure 13A.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is based on the limitations of claim 3 being combined with the limitations of claims 1 and 2 (and overcoming the 112b rejection of claim 3).  The closest prior art of record is Offer et al Patent Number 9,257,048 B1.  Offer et al disclose a method and apparatus for managing a landing site for an aircraft. The landing site is selected from a group of landing sites. A description is communicated to a platform about a state of the aircraft along a route of the aircraft over time to the landing site. The aircraft is flown to the landing site using the description of the state of the aircraft along the route of the aircraft over time.
In regards to claims 1 thru 3, Offer et al, taken either individually or in combination with other prior art, fails to teach or render obvious a method of assisting operation of an aircraft.  The method includes determining a gliding trajectory for the aircraft based at least in part on a current altitude of the aircraft, and providing, on a display device, a graphical representation of the gliding trajectory for the aircraft.  The method further includes identifying a plurality of landing locations within a range defined by the gliding trajectory from the aircraft.  For each landing location of the plurality of landing locations, providing, on the display device, a graphical representation of a respective landing location with respect to the gliding trajectory at a respective altitude associated with the respective landing location and at a respective distance with respect to a graphical representation of the aircraft corresponding to a respective geographic distance between a current location of the aircraft and the respective landing location.  The method further includes displaying, on the display device, a vertical profile display including the graphical representation of the aircraft at the current altitude of the aircraft on the vertical profile display.  Providing the graphical representation of the gliding trajectory comprises displaying a vertical profile of the gliding trajectory from the graphical representation of the aircraft at the current altitude of the aircraft on the vertical profile display.  Providing the graphical representation of the respective landing location comprises displaying the graphical representation of the respective landing location on the vertical profile display at the respective altitude associated with the respective landing location and at the respective geographic distance in a forward direction of travel from the graphical representation of the aircraft.  The method further includes removing a graphical representation of terrain from the vertical profile display in the absence of selection of one of the plurality of landing locations while concurrently displaying the graphical representations of the respective landing locations on the vertical profile display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662